[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1149 

                       RUBEN RAMOS-PENA
                AND MIGDALIA SANTIAGO ALVELO,

                   Plaintiffs, Appellants,

                              v.

              CROWLEY AMERICAN TRANSPORT, INC.,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Stahl, Circuit Judges.                                                          

                                         

Jose R. Franco on brief for appellants.                          
Raquel M.  Dulzaides and Jimenez, Graffam  &amp; Lausell on brief  for                                                                
appellee.

                                         

                       August 19, 1997
                                         

     Per  Curiam.  Upon  careful consideration of  the briefs                            

and  record, we  conclude that  the  district court  properly

granted   summary   judgment  on   appellant's   federal  age

discrimination claims.  

     The district  court  applied  the  correct  standard  in

reviewing the summary judgment motion and in determining that

appellant  failed  to  make  a  prima  facie  showing  of  an

essential  element of  his age  discrimination  claims.   The

uncontested facts submitted by appellee showed that appellant

was  not fully qualified  for either of  the positions, while

the two individuals hired were so qualified.  Even were we to

credit appellant's additional assertions  about his education

and  experience, he  still  has  not shown  that  he met  the

objective qualifications for the positions.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-